          Case 1:20-cr-00674-NRB Document 21 Filed 07/30/21 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Plaza
                                                       New York, New York 10007 Application
                                                                                       granted. A
                                                                           conference is scheduled for
                                                                           September 14, 2021 at 12 pm.
                                                       July 30, 2021       Speedy Trial Time is excluded
                                                                           until September 14, 2021.
BYECF
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                                   Dated: New York, New York
                                                                                  July 30, 2021
        Re:     United States v. Quaysean Cannonier, 20 Cr. 674 (NRB)

Dear Judge Buchwald:

        The Government writes, jointly with defense counsel, to provide a status update in the
above-captioned case. The Government understands that the defendant's evaluation has been
completed and that defense counsel is waiting to receive a copy of the evaluation report. The
parties are also in discussions regarding a potential pretrial disposition of this matter. Accordingly,
the parties respectfully request that the Court schedule a status conference for early September
2021, at which point the parties anticipate being in a position to resolve this case or to request a
motions schedule and trial date.

        In the event that the Court approves this request, the Government further requests, with
defense counsel's consent, that time be excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), between today and the date of the status conference in the interests of justice. The
exclusion of time will provide defense counsel with the opportunity to obtain the requested
evaluation report and for the parties to continue their discussions regarding a pretrial disposition
of this matter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for
                                                       the Southern District of New York


                                                  By: __Isl Alexandra Rothman___
                                                      Alexandra Rothman
                                                      Assistant United States Attorney
                                                      (212) 637-2580
